                   Case 18-12773-BLS       Doc 55-1      Filed 01/10/19       Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    interTouch Topco LLC, et al.,1                        Case No. 18-12773 (BLS)

                        Debtors.                          Jointly Administered


        ORDER DISMISSING THE DEBTORS’ CHAPTER 11 CASES PURSUANT TO
            SECTIONS 1112(b) AND 305(a) OF THE BANKRUPTCY CODE

             Upon consideration of the motion (the “Motion to Dismiss”) of Gate Worldwide Holdings

LLC seeking entry of an order pursuant to sections 105, 349(a), 1112(b) and/or 305(a) of title 11

of the United States Code, 11 U.S.C. § 101-1532 (the “Bankruptcy Code”) dismissing the Chapter

11 cases of interTouch Topco LLC (“Topco”) and interTouch Holdings LLC (“interTouch”) with

prejudice and all pleadings and evidence related thereto; and the Court having jurisdiction over the

Motion pursuant to sections 157 and 1334 of title 28 of the United States Code; and due and proper

notice of the Motion having been provided; and it appearing that no other or further notice need

be provided; and the Court having determined that the relief sought in the Motion is in the best

interest of the Debtors’ estates, its creditor(s), and all parties-in-interest; and the Court having

determined that the legal and factual bases set forth in the Motion and at the hearing establish just

cause for the relief granted herein, and after due deliberation and sufficient cause appearing

therefor; it is hereby

             ORDERED that the Motion is GRANTED in its entirety; and it is further

             ORDERED that the above-captioned chapter 11 cases of the Debtors are DISMISSED


1
       The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification
numbers are: interTouch Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’
headquarters is located at 480 Olde Worthington Road, Suite 350, Westville, OH 43082.
               Case 18-12773-BLS        Doc 55-1     Filed 01/10/19     Page 2 of 2



WITH PREJUDICE against the Debtors from filing another case under any chapter of the

Bankruptcy Code for a period of six months from the date of this Order without first obtaining

leave from this Court to file a new bankruptcy case on notice to Gate Worldwide Holdings LLC;

and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine any motion for

sanctions as well as all matters arising from the implementation of this Order.


Dated: January ___, 2019
       Wilmington, Delaware
                                             __________________________________
                                             The Honorable Brendan L. Shannon
                                             United States Bankruptcy Judge
